DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 4-7 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/02/2022.
Applicant’s election of claims 1-3 in the reply filed on 03/02/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitations “P: 0.03% or less”, “S: 0.015% or less”, “Al: 0.1% or less”, “Cr: 1% or less”, “Nb: 0.1% or less”, “B: 0.005% or less”, and “N: 0.01% or less”, and the claim also recites “(excluding 0)” after each broad recitation which are the narrower statements of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  It is unclear to the examiner if the limitation of “excluding 0” is required or not due to its presence in parentheses or if the “or less” includes zero, further it is unclear to the examiner what weight% is considered to be greater than zero, for example if an element is not purposefully removed it is unclear if the natural impurity levels within the steel considered to be zero or to be greater than zero.  
Specifically claim 1 includes the recitation “one or two kinds of 10% or less (including 0%) of ferrite and bainite” which is indefinite because it is unclear to the examiner what limitation the term “kinds” is meant to impose.  It is unclear if the term “kinds” may be referring to ferrite and bainite in general, or if variations of ferrite and bainite count as kinds, for example it is unclear to the examiner if the steel may include upper bainite, lower bainite, and ferrite or if that would count as three “kinds”.  The examiner interprets “kinds” to refer to ferrite and bainite without looking at variations of each, absent a specific indication to the contrary.
Claims 1 and 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “ultrahigh strength” in claim 1 is a relative term which renders the claim indefinite. The term “ultrahigh strength” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear to the examiner how the term “ultrahigh strength” is intended to limit the strength of the steel, for example it is unclear if 1700 MPa or higher is required to be considered ultrahigh, if over 1 GPa is ultrahigh as mentioned in the specification when referring to patent document 1 [page 2 lines 19-21, instant spec], if below 1200 MPa is considered low strength as mentioned in the specification [page 24 lines 7-9, instant spec], or if ultrahigh refers to a different tensile strength than those examples.  The examiner interprets the instant claim to be met by steel of any strength that could be considered ultrahigh absent a specific indication to the contrary.
Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Specifically claim 3 includes the recitation “cutting a steel sheet to a size of 1000 mm in a longitudinal direction” which is indefinite because it is unclear to the examiner if the steel sheet is being cut along the longitudinal direction, or if the steel is cut along the width to give a sample that is 1000 mm long in the longitudinal direction.  The examiner notes that normally in the art, steel sheets are cut from coils along the width to give the desired length.  The examiner interprets the claim to be met by the steel being cut long the width to give a length of 1000 mm absent a specific indication to the contrary.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funakawa et al. (JP 2010174282 A, description machine translation referred to herein as English equivalent) herein Funakawa.
Regarding claim 1, Funakawa teaches a cold rolled steel [0011, Funakawa] comprising a microstructure having 90-100% martensite [0010, Funakawa] and bainite, retained austenite, cementite, pearlite and ferrite are comprise 10% or less by area [0040, Funakawa], a tensile strength of 1770-1940 MPa [0010, Funakawa] which the examiner submits can be considered to be ultrahigh strength, and comprises a composition shown below in Table 1 that overlaps with the instantly claimed composition.  The examiner notes that the overlap of the steel composition and microstructure of the instant application and that of Funakawa is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Table 1

Instant application, weight%
Funakawa, weight% [0018]
C
0.25-0.4
0.30-0.34 [0019]
Si
0.5 or less (excluding 0)
0.05-2.0 [0020]
Mn
3.0-4.0
0.5-3.0 [0021]
P
0.03 or less (excluding 0)
0.05 or less [0022]
S
0.015 or less (excluding 0)
0.05 or less [0023]
Al
0.1 or less (excluding 0)
0.005-0.1 [0024]
Cr
1 or less (excluding 0)
0.01-5.0 [0029]
Ti
48/14*[N]-0.1
0.005-3.0 [0031]
Nb
0.1 or less (excluding 0)
0.005-3.0 [0032]
B
0.005 or less (excluding 0)
0.0005-0.05 [0035]

0.01 or less (excluding 0)
0.01 or less [0012]
Fe and impurities
balance
Balance [0026]


Regarding claim 2, as discussed above Funakawa teaches a tensile strength of 1770-1940 MPa [0010, Funakawa].  The examiner notes that the overlap of the tensile strength of Funakawa and that on the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funakawa et al. (JP 2010174282 A, description machine translation referred to herein as English equivalent) herein Funakawa, in view of Kim et al. (KR 20120063198 A patent application machine translation referred to herein as English equivalent) herein Kim, in further view of Chen (Flattening, Leveling, Slitting, and Shearing of Coiled Product).
As discussed above, claim 1 is unpatentable in view of Funakawa.  Funakawa does not specifically disclose that the steel has a wave height of 3 mm or less in an edge portion after cutting a steel sheet to a size of 1000 mm in a longitudinal direction however the examiner submits that doing so would be obvious in view of Kim.  Regarding the recitation “cutting a steel sheet to a size of 1000 mm in a longitudinal direction”, the examiner notes this is an example of functional language which merely requires the steel is a size of 1000 mm as, upon further consideration, the examiner submits that a mere step of cutting the steel will not affect the mechanical properties, microstructure, or composition of the steel.  See MPEP 2173.05(g).  Kim teaches that a wave height of 3 mm or less is desired because if it is greater than 3 mm the processing of cutting the sample for press-molding is impossible, and that the shape should be measured after cutting to 1000mm after doing the cut in a longitudinal direction [0044, Kim].  Funakawa teaches press molding of their steel [0051, Funakawa], the examiner submits it would have been obvious to one of ordinary skill in the art to modify the .  
Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seong et al. (KR 20120074798 A, description machine translation referred to herein as English equivalent) Seong.
Regarding claim 1, Seong teaches an ultrahigh strength cold-rolled steel sheet [0001, Seong] with a microstructure comprising martensite, tempered martensite, and bainite of 90% or greater, with at least one of bainite and tempered martensite more than 40%, with a remainder of 1-10% ferrite and 1-5% austenite [0012, Seong] and a composition that overlaps with the instant application as shown below in Table 2.  The examiner notes that the overlap of the steel composition and microstructure of the instant application and that of Seong is prima facie evidence of obviousness.  See MPEP 2144.05(I).  The examiner notes that the instant application considers martensite and tempered martensite to be part of the martensite limitation [Table 2, instant spec].
Table 2

Instant application, weight%
Seong, weight% [0014]
C
0.25-0.4
0.10-0.27 [0014]
Si
0.5 or less (excluding 0)
0.001-1.0 [0014]
Mn
3.0-4.0
2.3-3.5 [0014]

0.03 or less (excluding 0)
0.02 or less [0027]
S
0.015 or less (excluding 0)
0.01 or less [0028]
Al
0.1 or less (excluding 0)
1.0 or less [0026]
Cr
1 or less (excluding 0)
2.0 or less [0025]
Ti
48/14*[N]-0.1
0.004-0.03 [0031]
Nb
0.1 or less (excluding 0)
0.05 or less [0033]
B
0.005 or less (excluding 0)
0.005 or less [0030]
N
0.01 or less (excluding 0)
0.01 or less [0029]
Fe and impurities
balance
Remainder [0014]


Regarding claim 2, Seong teaches that the steel has a tensile strength of more than 1.5GPa [0017, Seong] or 1500 MPa.  The examiner notes that the overlap of the tensile strength of Seong and that of the instant application is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seong et al. (KR 20120074798 A, description machine translation referred to herein as English equivalent) Seong, in view of Kim et al. (KR 20120063198 A patent application machine translation referred to herein as English equivalent) herein Kim, in further view of Chen (Flattening, Leveling, Slitting, and Shearing of Coiled Product).
Regarding claim 3, Seong does not specify a wave height of 3 mm or less in an edge portion.  The examiner notes that the instant application teaches that superior shape quality is obtained by using a conventional continuous annealing furnace in which a slow cooling section is present [page 6 lines 1-8, instant spec] wherein the cooling involves a primary cooling step to 650-700°C at a rate of 5°C/sec or less and a secondary cooling to 320°C or higher at a cooling .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-5 of U.S. Patent No. US 10519526 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because US 10519526 B2 discloses a high-strength cold-rolled steel sheet with an overlapping composition and microstructure as claim 1 of the instant application.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-5 of U.S. Patent No. US 10934601 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because US 10934601 B2 discloses a steel with an overlapping composition and microstructure as claim 1 of the instant application, a strength of 1300 MPa or more which the examiner submits can be viewed as ultrahigh strength, the claims of US 10934601 B2 do not state cold rolling or that the steel is in the form of a sheet however the examiner notes that the specification teaches that the steel is a sheet [Column 4 line 6, US 10934601 B2] that may have been cold rolled [Column 8 lines 48-50, US 10934601 B2].  
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-4 of U.S. Patent No. US 10344361 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because US 10344361 B2 discloses an ultrahigh-strength steel sheet with an overlapping composition and microstructure as claim 1 of the instant application, the claims of US 10344361 B2 do not state cold rolling, however the examiner notes that the specification teaches that the steel has been cold rolled [Column 4 line 63, US 10344361 B2].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL XAVIER DUFFY whose telephone number is (571)272-2189. The examiner can normally be reached M-F 0800-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAXWELL XAVIER DUFFY/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734